 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9       Kolany Chatmon,                                No. CV-20-02291-PHX-RCC
10                     Petitioner,                      ORDER
11       v.
12       Federal Bureau of Prisons, et al.,
13                     Respondents.
14
15             Petitioner Kolany Chatmon challenges the Federal Bureau of Prisons’ (BOP)
16   sentencing calculation in United States v. Chatmon, No. CR-09-02687-001-RCC, claiming
17   the BOP did not give him credit for time served. (Doc. 4.)1 This is not the first time he has
18   argued the BOP’s calculation is in error. (See Docs. 178, 180, 186, 189, 193, 197 in CR-
19   09-02687-001-RCC.) On April 7, 2021, Magistrate Judge Camille D. Bibles issued a report
20   and recommendation (R&R) indicating this Court should deny the amended petition (Doc.
21   4). (Doc. 24.)
22
          I.   Standard of Review: Magistrate’s R&R
23
24             The standard of review of a magistrate judge’s R&R is dependent upon whether or
25   not a party objects: where there is no objection to a magistrate’s factual or legal
26   determinations, the district court need not review the decision “under a de novo or any
27   other standard.” Thomas v. Arn, 474 U.S. 140, 150 (1985). However, when a party objects,
28   1
       Unless otherwise noted, document numbers refer to ECF-generated documents in the
     instant matter, CV-20-02291-PHX-RCC.
 1   the district court must “determine de novo any part of the magistrate judge’s disposition
 2   that has been properly objected to. The district judge may accept, reject, or modify the
 3   recommended disposition; receive further evidence; or return the matter to the magistrate
 4   judge with instructions.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
 5
      II.   Report and Recommendation
 6
 7          The Magistrate Judge determined that the law mandated consecutive state and
 8   federal sentences, and Chatmon’s federal sentence did not begin until he was transferred
 9   to federal custody—both physically and jurisdictionally—after serving his state sentence.
10   (Doc. 24 at 11–12.) The Magistrate added:
11
            [A]lthough the 90-month portion of Chatmon’s sentence ordered to be served
12          concurrently with his 12-year state sentence was unquestionably completed
            prior to his release from state custody, the 30-month portion of Chatmon’s
13          federal sentence ordered to be served consecutively to his state sentence
14          could only “commence[] on the date” Chatmon was “received in custody
            awaiting transportation to, or arrives voluntarily to commence service at, the
15          official detention facility at which the sentence is to be served.” 18 U.S.C. §
16          3585(a). Therefore, Chatmon’s remaining 30-month consecutive sentence
            could not commence any earlier than September 15, 2020, the date he was
17          released from state custody.
18
     (Id. at 9.) Moreover, the Magistrate Judge cited to 18 U.S.C. § 3585(b), which “limits the
19
     award [of credit for time served] to instances where the prior custody was not credited
20   against another sentence,” but does not permit “double credit for his detention time.” (Id.
21   at 9–10.) Therefore, the Magistrate Judge concluded, any state or federal time credited
22   toward his state sentence could not be applied to his federal sentence. (Id. at 10.) This, the
23   Magistrate said, excluded “the time Chatmon was in federal custody awaiting sentencing
24   in the criminal proceedings in United States v. Chatmon, 4:09 CR 02687 RCC, during
25   which time he was still in the primary custody of the state.” (Id. at 10.) And so, the time
26   “served prior to September 15, 2020, with the exception of the two days not credited to his
27   twelve-year state sentence, cannot be applied to the remaining 30 months of his
28   [consecutive] federal sentence.” (Id. at 10.)


                                                 -2-
 1   III.   Chatmon’s Objections
 2
            Chatmon argues the Court intended to allow “‘credit for time served’ concurrently
 3
     for both the federal and state sentences.” (Doc. 28 at 3.) Chatmon points to the sentencing
 4
     transcript, stating it suggests that the Court believed it was sentencing Chatom closer to 12
 5
     years’ incarceration instead of the almost 15 years calculated by BOP. (Id. at 4.) Chatmon
 6
     asks the Court for a hearing to clarify the Court’s intention. (Id. at 6–7.)
 7
 8          The Court need not conduct an evidentiary hearing; its intent is clear. The Court
 9   sentenced Chatmon to “TEN (10) YEARS, with only THIRTY (30) MONTHS of the ten
10   (10) year sentence to run consecutive with Maricopa County Superior Court case CR-
11   2009129069, and with credit for time served.” (Doc. 146 at 1 in CR-09-02687-001-RCC-
12   CRP.) The Court later clarified that it “imposed a sentence with two and a half years of the
13   sentence consecutive to his state sentence. That was the Court’s intention and it appears,
14   with all the Court has seen with his sentence calculation, that is what is being done.” (Doc.

15   177 in CR-09-02687-001-RCC-CRP (emphasis added).) On November 17, 2020, the Court

16   denied Chatmon’s § 2255 habeas petition, stating it was more appropriately raised as a §

17   2241 petition, and adding that “all but 30 months of Movant’s 10-year federal sentence was

18   to run concurrently with his 12-year state sentence, and 30 months was to run consecutively

19   to Movant’s 12-year state sentence.” (Doc. 196 at 2 in CR-09-02687-001-RCC-CRP.) In
     accordance with the judgment, Chatmon received credit for time served while in state
20
     custody for the concurrent portion of his sentence. The additional thirty (30) months were
21
     to run consecutive to the state sentence. This means, adding two days custody credit and
22
     540 days Good Conduct Time, the BOP’s calculations are correct.
23
24          Finally, Chatmon argues that the Court incorrectly denied his Motion for Release
25   Pending Adjudication of his 2241 (Doc. 22) because the Magistrate Judge issued the R&R
26   before he had an opportunity reply. Consequently, he believed he could then include
27   argument on the motion in his objections rather than file a reply. (Doc. 28 at 2.) This is not
28   a persuasive reason for the Court to reconsider its denial of the motion.


                                                  -3-
 1         Accordingly, IT IS ORDERED Magistrate Judge Camille D. Bibles’ Report and
 2   Recommendation is ADOPTED. (Doc. 24.) IT IS FURTHER ORDERED Kolany
 3   Chatmon’s Petition for Writ of Habeas Corpus Pursuant [to] 28 U.S.C. § 2241 by a Person
 4   in Federal Custody is DENIED. (Doc. 4.)
 5
           Dated this 15th day of June, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
